Exhibit 10.9 THE CLASS L COMMON STOCK PURCHASE WARRANT SANUWAVE Health, INC. Warrant Shares: Initial Exercise Date: , 2016 THIS CLASS L COMMON STOCK PURCHASE WARRANT (the “ Warrant ”) certifies that, for value received, or its assigns (the “ Holder ”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after , 2016 (the “ Initial Exercise Date ”) and on or prior to the close of business on March 17, 2019 (the “ Termination Date ”) but not thereafter, to subscribe for and purchase from SANUWAVE Health, Inc., a Nevada corporation (the “ Company ”), up to shares (as subject to adjustment hereunder, the “ Warrant Shares ”) of Common Stock. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b). Section 1
